Case: 19-13243   Date Filed: 08/24/2020   Page: 1 of 10



                                                         [DO NOT PUBLISH]



            IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                      ________________________

                            No. 19-13243
                        Non-Argument Calendar
                      ________________________

                        Agency No. A200-736-979



ELEONORA ALEKSEYEVNA LINYUSHINA,
a.k.a. Eleonoza Linyushina,
ANZOR ASLANOVICH MATSEV,

                                                                      Petitioners,

                                versus

U.S. ATTORNEY GENERAL,

                                                                     Respondent.

                      ________________________

                  Petition for Review of a Decision of the
                       Board of Immigration Appeals
                        ________________________

                            (August 24, 2020)

Before JORDAN, LAGOA, and ED CARNES, Circuit Judges.

PER CURIAM:
                Case: 19-13243       Date Filed: 08/24/2020       Page: 2 of 10



       Eleonora Linyushina and her husband, Anzor Matsev, petition for review of

the Board of Immigration Appeals’ decision upholding the denial of their request

for asylum. Linyushina claims that she was kidnapped, beaten, nearly raped, and

threatened with death by the authorities in her native Russia because she planned to

testify as an alibi witness at the trial of an accused criminal. Because Linyushina

did not administratively exhaust one of her contentions, we dismiss the petition in

part for lack of jurisdiction. And because she did not establish a nexus between

her claimed persecution and any protected ground, we deny the remainder of the

petition.

                                               I.

       In 2009 the Russian authorities arrested a friend of Linyushina’s, Zalim

Shibzukhov, and accused him of kidnapping a militia officer and of unlawfully

carrying weapons. 1 Zalim’s father, Boris Shibzukhov, contacted Linyushina and

told her that he was looking for an alibi witness for Zalim. After consulting some

text messages saved on her cell phone, Linyushina remembered that she had been

with Zalim on the day of the alleged kidnapping, and she told Boris that she

wanted to help her friend. Boris put her in touch with Zalim’s attorney.


       1
         Our recitation of the facts is based on Linyushina’s testimony before the immigration
judge. Although the immigration judge found that Linyushina was not credible, the Board did
not adopt that finding and instead proceeded on the assumption that Linyushina was credible.
We will proceed on that assumption too, because any credibility findings by the immigration
judge that the Board did not reach are not properly before this Court. See Gonzalez v. U.S. Att’y
Gen., 820 F.3d 399, 403 (11th Cir. 2016).
                                                2
              Case: 19-13243     Date Filed: 08/24/2020   Page: 3 of 10



      After talking to the attorney, Linyushina went to the police station to meet

with the investigator in charge of Zalim’s case. She was turned away. A few days

later, she came back and caught up with the investigator in the hallway. He told

her that he was busy, but she insisted that her testimony was “very important” and

would not take long. The investigator grabbed her by the arm and told her that the

case against Zalim was “clear” and they would not need her testimony. He also

warned her that if she tried to help Zalim, she would “attract bad things to

[her]self.”

      Because the investigator wouldn’t listen to her, Linyushina met with Zalim’s

attorney so that he could take her statement about where Zalim was and what he

was doing on the day of the alleged kidnapping. And she gave him the names of

some other people who were with her and Zalim that day. The threats started a

week later. They began with an anonymous text message warning Linyushina to

withdraw her testimony or she was “going to regret it.” She also started getting

anonymous threats on social media calling her a “traitor” who “[didn’t] belong in

Russia.”

      Some time later, Boris invited Linyushina to a small rally in support of

Zalim outside the prosecutor’s office. She went. Minutes after the rally started,

militia officers arrived to break it up. They pushed Linyushina to the ground and

beat her so violently with a baton that she lost consciousness. She came to as the


                                          3
              Case: 19-13243     Date Filed: 08/24/2020    Page: 4 of 10



officers were forcing her into the back of a police car. They took her to the police

station — the same one where she had met with the investigator earlier — and

detained her there for five hours. During that time, only one person came in to see

her. It was the same investigator she had met before, who told her: “You see? I

had warned you.”

      Five days before she was scheduled to testify in court, Linyushina was

standing outside a building at midnight when she was grabbed by two masked men

and thrown into a car. They brought her to a room containing only a table and two

chairs. A masked man grabbed her, put her in a chair, and told her: “I think you

know why you’re here.” When Linyushina shook her head “no,” the man punched

her in the chest. He told her: “If you are going to this bastard’s trial, you are going

to regret it, and if you are going to tell anybody what happened to you, we’re going

to kill you and your parents.” After that threat the masked man attempted to rape

her, and when she resisted, he beat her until she lost consciousness. When she

came to, two masked men put a bag over her head, brought her back to the car,

drove her to a small village, and threw her out onto the ground.

      Linyushina flagged down a passing motorist who told her that she was in the

village of Nalchik. Coincidentally, that was where Linyushina’s grandmother

lived, so she hitched a ride to her grandmother’s house. She spent two weeks there

before she learned that she had been approved for a United States visa (a


                                           4
                Case: 19-13243        Date Filed: 08/24/2020        Page: 5 of 10



nonimmigrant J-1 visa). Then she went home, gathered her belongings, said

goodbye to her parents, and left the country.

                                                II.

       In 2010 the United States Department of Homeland Security commenced

removal proceedings against Linyushina and her husband Matsev. 2 Linyushina

filed an asylum application listing her husband as a derivative beneficiary. 3 See

8 U.S.C. § 1158(b)(3)(A). After years of proceedings, an immigration judge issued

a decision in 2017. He found that Linyushina was not credible and, even if she

were credible, her asylum application should be denied on the merits. He

concluded that the harm Linyushina described did “not rise to the high level of

persecution,” that she failed to establish a well-founded fear of future persecution,

and that she failed to link her claimed persecution to any protected ground.4

       Linyushina appealed to the Board, which dismissed her appeal. The Board

did not address the immigration judge’s credibility findings and instead upheld his

asylum determination on the merits. It agreed with him that the harm Linyushina

       2
        Linyushina and her husband met in 2008 while they were both studying in Maryland.
They married after Linyushina returned to the United States in 2009. He is also a citizen of
Russia.
       3
          Matsev did not file an application for relief on his own behalf. He joins his wife in
petitioning for review of the decision on her asylum application.
       4
          Linyushina also filed requests for protection under the Convention Against Torture and
for withholding of removal, both of which were denied. She does not contest those denials in
this Court. All we are called upon to decide is whether the Board erred by denying her asylum
application. See Sepulveda v. U.S. Att’y Gen., 401 F.3d 1226, 1228 n.2 (11th Cir. 2005) (noting
that issues not raised in the petitioner’s brief are abandoned).
                                                 5
              Case: 19-13243     Date Filed: 08/24/2020    Page: 6 of 10



suffered in Russia was not persecution, that she did not establish a well-founded

fear of future persecution, and, in the alternative, that she failed to show a nexus

between her past or future persecution and a protected ground.

                                          III.

      Linyushina contends that the Board erred at every step of the way. She

asserts that the harm she suffered in Russia was persecution, that her actual or

imputed political opinion was one central reason for that persecution, and that she

has a well-founded fear of future persecution.

      We review the Board’s decision as the agency’s final judgment. Gonzalez v.

U.S. Att’y Gen., 820 F.3d 399, 403 (11th Cir. 2016). Where the Board agrees with

the immigration judge’s reasoning, we review that reasoning to the extent of the

agreement. Id. We review de novo the Board’s legal conclusions, subject to any

deference due under Chevron, U.S.A., Inc. v. Natural Resources Defense Council,

Inc., 467 U.S. 837 (1984), and we review the Board’s factfindings for substantial

evidence. Gonzalez, 820 F.3d at 403. The substantial evidence test is “highly

deferential,” requiring us to “view the record evidence in the light most favorable

to the agency’s decision and draw all reasonable inferences in favor of that

decision.” Kazemzadeh v. U.S. Att’y Gen., 577 F.3d 1341, 1351 (11th Cir. 2009).

      An alien who arrives in or is present in the United States may apply for

asylum. 8 U.S.C. § 1158(a)(1). To be eligible for asylum, the alien must meet the


                                           6
              Case: 19-13243     Date Filed: 08/24/2020    Page: 7 of 10



statutory definition of a “refugee.” Id. § 1158(b)(1)(A). A “refugee” includes

“any person who is outside any country of such person’s nationality” and is unable

or unwilling to return to that country “because of persecution or a well-founded

fear of persecution on account of race, religion, nationality, membership in a

particular social group, or political opinion.” Id. § 1101(42)(A). The burden to

prove refugee status is on the applicant. Id. § 1158(b)(1)(B)(i). “[T]he applicant

must establish that race, religion, nationality, membership in a particular social

group, or political opinion was or will be at least one central reason for persecuting

the applicant.” Id.

      We need not address Linyushina’s arguments about what does or does not

rise to the level of persecution because we agree with the Board that she failed to

establish a nexus between her claimed persecution and a protected ground.

Linyushina asserts that the Russian authorities targeted her either because of her

political opinion or because they wrongly imputed a political opinion to her. See

Sanchez v. U.S. Att’y Gen., 392 F.3d 434, 438 (11th Cir. 2004) (stating that

political opinion persecution may be because of the alien’s “actual or imputed

political opinion”) (emphasis added). But the Board found otherwise. It

determined that Linyushina had never expressed a political opinion and that the

authorities had never imputed one to her.




                                            7
              Case: 19-13243      Date Filed: 08/24/2020    Page: 8 of 10



      The Board’s findings are supported by substantial evidence. Nothing in the

record compels the conclusion that Linyushina was targeted because of an actual or

imputed political opinion. To the contrary, she admitted that she does not belong

to any political organizations in Russia, was never politically active there, and had

no trouble with the authorities before she tried to help Zalim. She testified that she

believed she was targeted because of her role as an alibi witness for Zalim, not for

any other reason. All indications are that she was right. Her problems began when

she gave an exculpatory statement to Zalim’s attorney. That was when she started

receiving threats to withdraw her testimony or she would “regret it.” The first of

her two detentions happened after she attended a rally in support of Zalim; while

she was detained, the lead investigator on Zalim’s case said that he had warned her

not to get involved. And during her second detention, when she was beaten and

nearly raped, one of her captors told her: “If you are going to this bastard’s trial,

you are going to regret it.”

      Nonetheless, Linyushina argues that it is “plausible and logical” to conclude

the authorities imputed a political opinion to her, namely, that she opposed the

state’s prosecution of suspected-but-innocent terrorists. But “plausible and

logical” is not the standard of review. “Our inquiry is whether there is substantial

evidence for the findings made by the [Board], not whether there is substantial

evidence for some other finding that could have been, but was not, made.”


                                           8
                Case: 19-13243       Date Filed: 08/24/2020      Page: 9 of 10



Mazariegos v. Office of U.S. Att’y Gen., 241 F.3d 1320, 1324 (11th Cir. 2001).

“[A] denial of asylum may be reversed only if the evidence presented by the

applicant is so powerful that a reasonable factfinder would have to conclude” she is

eligible. Id. at 1323–24. Linyushina has not presented such powerful evidence.

On this record it was reasonable for the Board to find that she was targeted because

she helped Zalim and not because the authorities believed that she held any

political opinion.

       Linyushina asserts that because of her past persecution, she is entitled to a

presumption of a well-founded fear of future persecution. See Kazemzadeh, 577

F.3d at 1352–53. But her failure to link her alleged past persecution to a protected

ground means that she receives no such presumption. See id. Linyushina also

asserts, for the first time on appeal, that she has a well-founded fear of future

persecution regardless of whether she was persecuted on account of a protected

ground in the past. We lack jurisdiction to consider that assertion because

Linyushina did not raise it before the Board. See Amaya-Artunduaga v. U.S. Att’y

Gen., 463 F.3d 1247, 1250 (11th Cir. 2006) (“We lack jurisdiction to consider a

claim raised in a petition for review unless the petitioner has exhausted his

administrative remedies with respect thereto.”). 5


       5
         The Board did consider that issue sua sponte. But issues raised by the Board sua sponte
are not administratively exhausted. Amaya-Artunduaga, 463 F.3d at 1251 (“In sum, we think the
goals of exhaustion are better served by our declining to review claims a petitioner, without
                                               9
                Case: 19-13243      Date Filed: 08/24/2020       Page: 10 of 10



       Because substantial evidence supports the Board’s finding that Linyushina

was not persecuted on account of any protected ground, her petition for review is

DENIED IN PART. And because she did not raise before the Board her claim

that she has a well-founded fear of future persecution regardless of whether she

was persecuted in the past, her petition is DISMISSED IN PART for lack of

jurisdiction.




excuse or exception, failed to present before the BIA, even if the BIA addressed the underlying
issue sua sponte.”).
                                               10